                 Case 1-19-42299-cec              Doc 15        Filed 08/08/19          Entered 08/09/19 00:19:24

                                               United States Bankruptcy Court
                                               Eastern District of New York
In re:                                                                                                     Case No. 19-42299-cec
Anthony J Pucciarelli                                                                                      Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0207-1                  User: admin                        Page 1 of 1                          Date Rcvd: Aug 06, 2019
                                      Form ID: 318DF7                    Total Noticed: 17


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 08, 2019.
db              Anthony J Pucciarelli,    78 Olympia Blvd,    Staten Island, NY 10305-4312
smg            +NYC Department of Finance,    345 Adams Street,    Office of Legal Affairs,
                 Brooklyn, NY 11201-3739
smg            +NYS Unemployment Insurance,    Attn: Insolvency Unit,    Bldg. #12, Room 256,
                 Albany, NY 12240-0001
9531058         Caliber Home Loans,    PO Box 619063,    Dallas, TX 75261-9063
9531059         Chase Home Loans,    po box 830016,    Baltimore, MD 21201
9531066         NYC Water Board,    PO Box 11863,   Newark, NJ 07101-8163
9610628        +NYC Water Board,    Andrew Rettig,    Assistant Counsel,   59-17 Junction Blvd, 13th Floor,
                 Elmhurst, NY 11373-5188
9534910        +U.S. Bank Trust, N.A., as Trustee for LSF9 Master,     c/o Fein, Such & Crane, LLP,
                 1400 Old Country Road,    Suite C103,    Westbury, NY 11590-5119

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg            +E-mail/Text: nys.dtf.bncnotice@tax.ny.gov Aug 06 2019 18:41:52
                 NYS Department of Taxation & Finance,   Bankruptcy Unit,    PO Box 5300,
                 Albany, NY 12205-0300
smg            +E-mail/Text: ustpregion02.br.ecf@usdoj.gov Aug 06 2019 18:41:37
                 Office of the United States Trustee,   Eastern District of NY (Brooklyn Office),
                 U.S. Federal Office Building,   201 Varick Street, Suite 1006,     New York, NY 10014-9449
9531057         EDI: AMEREXPR.COM Aug 06 2019 22:33:00     American Express Travel,     PO Box 981540,
                 El Paso, TX 79998-1540
9531060         EDI: WFNNB.COM Aug 06 2019 22:33:00     Comenity Bank/Express,     Attn: Bankruptcy,
                 PO Box 182125,   Columbus, OH 43218-2125
9531061         EDI: WFNNB.COM Aug 06 2019 22:33:00     Comenity Bank/Express,     PO Box 182789,
                 Columbus, OH 43218-2789
9531062         EDI: IIC9.COM Aug 06 2019 22:33:00     IC System,    PO Box 64437,    Saint Paul, MN 55164-0437
9531063         EDI: TSYS2.COM Aug 06 2019 22:33:00     Macy’s/dsnb,    PO Box 8053,    Mason, OH 45040-8053
9531064        +EDI: MID8.COM Aug 06 2019 22:33:00     Midland Funding LLC,    8875 Aero Dr,
                 San Diego, CA 92123-2255
9531065         E-mail/Text: Bankruptcies@nragroup.com Aug 06 2019 18:42:07      National Recovery Agency,
                 PO Box 67015,   Harrisburg, PA 17106-7015
                                                                                              TOTAL: 9

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 08, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 6, 2019 at the address(es) listed below:
              Debra Kramer    dkramer@kramerpllc.com;trustee@kramerpllc.com, ny73@ecfcbis.com
              Kevin Zazzera    on behalf of Debtor Anthony J Pucciarelli kzazz007@yahoo.com
              Office of the United States Trustee   USTPRegion02.BR.ECF@usdoj.gov
              Tammy L Terrell Benoza   on behalf of Creditor   U.S. Bank Trust, N.A., as Trustee for LSF9
               Master Participation Trust By Caliber Home Loans, INC., as its attorney in fact
               bankruptcy@feinsuch.com
                                                                                            TOTAL: 4
              Case 1-19-42299-cec                      Doc 15   Filed 08/08/19     Entered 08/09/19 00:19:24


Information to identify the case:
Debtor 1              Anthony J Pucciarelli                                      Social Security number or ITIN   xxx−xx−8256
                      First Name   Middle Name    Last Name                      EIN   _ _−_ _ _ _ _ _ _
Debtor 2                                                                         Social Security number or ITIN _ _ _ _
                      First Name   Middle Name    Last Name
(Spouse, if filing)
                                                                                 EIN   _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Eastern District of New York

Case number: 1−19−42299−cec



Order of Discharge and Final Decree                                                                               Revised: 12/15



IT IS ORDERED:

A discharge under 11 U.S.C. § 727 is granted to:

           Anthony J Pucciarelli




IT IS FURTHER ORDERED:

        • Debra Kramer (Trustee) is discharged as trustee of the estate of the above−named debtor(s) and
          the bond is cancelled.

        • The Chapter 7 case of the above−named debtor(s) is closed.



                                                                     BY THE COURT

Dated: August 6, 2019                                                s/ Carla E. Craig
                                                                     United States Bankruptcy Judge




                          SEE THE BACK OF THIS ORDER FOR IMPORTANT INFORMATION.




Official Form 318DF7                             Chapter 7 Order of Discharge and Final Decree               page 1
          Case 1-19-42299-cec          Doc 15     Filed 08/08/19       Entered 08/09/19 00:19:24


                             EXPLANATION OF BANKRUPTCY DISCHARGE
                                      IN A CHAPTER 7 CASE
      This court order grants a discharge to the person(s) named as the debtor(s). It is not a dismissal of
the case and it does not determine how much money, if any, the trustee will pay to creditors.

Collection of Discharged Debts Prohibited

      The discharge prohibits any attempt to collect from the debtor(s) a debt that has been discharged.
For example, a creditor is not permitted to contact a debtor by mail, phone, or otherwise, to file or continue
a lawsuit, to attach wages or other property, or to take any other action to collect a discharged debt from
the debtor(s). A creditor who violates this order can be required to pay damages and attorney's fees to the
debtor(s).

       However, a creditor may have the right to enforce a valid lien, such as a mortgage or security
interest, against the debtor's property after the bankruptcy, if that lien was not avoided or eliminated in the
bankruptcy case. Also, a debtor may voluntarily pay any debt that has been discharged.
Debts That are Discharged
        The chapter 7 discharge order eliminates a debtor's legal obligation to pay a debt that is discharged.
Most, but not all, types of debts are discharged if the debt existed on the date the bankruptcy case was
filed. (If this case was begun under a different chapter of the Bankruptcy Code and converted to chapter 7,
the discharge applies to debts owed when the bankruptcy case was converted.)

Debts That are Not Discharged

    Some of the common types of debts which are not discharged in a chapter 7 bankruptcy case are:

    a. Debts for most taxes;

    b. Debts incurred to pay nondischargeable taxes (in a case filed on or after October 17, 2005);

    c. Debts that are domestic support obligations;

    d. Debts for most student loans;

    e. Debts for most fines, penalties, forfeitures, or criminal restitution obligations;

    f. Debts for personal injuries or death caused by the debtor's operation of a motor vehicle, vessel, or
    aircraft while intoxicated;

    g. Some debts which were not properly listed by the debtor;

    h. Debts that the bankruptcy court specifically has decided or will decide in this bankruptcy case are
    not discharged;

    i. Debts for which the debtor has given up the discharge protections by signing a reaffirmation
    agreement in compliance with the Bankruptcy Code requirements for reaffirmation of debts;

    j. Debts owed to certain pension, profit sharing, stock bonus, other retirement plans, or to the Thrift
    Savings Plan for federal employees for certain types of loans from these plans (in a case filed on or
    after October 17, 2005).

        In addition, this discharge does not stop creditors from collecting from anyone else who is also
liable on the debt, such as an insurance company or a person who cosigned or guaranteed a loan.

      This information is only a general summary of the bankruptcy discharge. There are
exceptions to these general rules. Because the law is complicated, you may want to consult an
attorney to determine the exact effect of the discharge in this case.

Official Form 318DF7             Chapter 7 Order of Discharge and Final Decree                 page 2
